DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after the Notice of Allowance, mailed on April 21, 2022.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the inventor’s or joint inventor’s submission, filed on July 19, 2022, has been entered.
	Claims 1-4, 7-26 and 31-48 are pending in the instant invention.  According to the Amendments to the Claims, filed July 19, 2022, claims 1, 4, 8, 9, 12, 14, 18, 21, 22 and 37-39 were amended, claims 5, 6 and 27-30 were cancelled and claims 41-48 were added.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/EP2019/050983, filed January 15, 2019.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(a-d) to: a) GB 1817616.4, filed October 29, 2018; and b) GB 1800734.4, filed January 17, 2018, respectively, was objected to in the Non-Final Rejection, mailed on January 24, 2022.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/EP2019/050983, filed January 15, 2019.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on March 28, 2022, is acknowledged: a) Group I - claims 1-4, 7-34, 40, 44 and 45; and b) substituted pyrazolo[1,5-a]pyrimidine of formula (I) - p. 126, Compound 22.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on January 24, 2022.
	Next, the inventor or joint inventor should further note that claim 1 is directed to allowable substituted pyrazolo[1,5-a]pyrimidines of the formula (I).  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 35-39, 41-43 and 46-48, directed to a method for inhibiting phosphatidylinositol 4-kinase III beta activity in a patient, wherein the method comprises administering… a substituted pyrazolo[1,5-a]pyrimidine of the formula (I), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Then, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on October 21, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Moreover, the inventor or joint inventor should further note that Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.
	Furthermore, the inventor or joint inventor should also note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on January 24, 2022.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments, filed March 28, 2022, and/or the Amendments to the Claims, filed July 19, 2022.
	Thus, a third Office action and prosecution on the merits of claims 1-4, 7-26 and 31-48 is contained within.

Reasons for Allowance

	Claims 1-4, 7-26 and 31-52 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted pyrazolo[1,5-a]pyrimidines of the formula (I), as recited in claim 1.
	Consequently, the limitation on the core of the substituted pyrazolo[1,5-a]pyrimidines of the formula (I) that is not taught or fairly suggested in the prior art is R5 on the periphery of the pyrazolo[1,5-a]pyrimidine core.  This limitation is present in the recited species of claims 24-26, 31-33 and 44, respectively.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of formula (I):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

a stereoisomer thereof, or a pharmaceutically acceptable salt thereof,

wherein:

	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
:

	R1 is C(O)NR1aR1b, OC1-4 alkyl, S(O)R1c, S(O)2NR1aR1b, or S(O)2R1c;
	R1a is C1-3 alkyl, C1-3 haloalkyl, C1-3 hydroxyalkyl, C1-3 alkyl-OC1-3 alkyl, tetrahydrofuranyl, or tetrahydropyranyl;
	R1b is H or C1-3 alkyl; or

	R1a and R1b, together with the nitrogen heteroatom to which they are attached, form a 4- to 7-membered heterocyclic ring;

	wherein the 4- to 7-membered heterocyclic ring contains ring carbon atoms and optionally 1 ring oxygen heteroatom, wherein the total number of ring atoms including the nitrogen heteroatom attached to R1a and R1b, the ring carbon atoms, and the ring oxygen heteroatom is from 4 to 7; and

a)	wherein the 4- to 7-membered heterocyclic ring is optionally substituted by 1 or 2 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 hydroxyalkyl, OH, OC1-3 alkyl, and =O; or

b)	wherein the 4- to 7-membered heterocyclic ring is ortho-fused or spiro-fused to an unsubstituted 4- to 6-membered cycloalkyl ring or an unsubstituted, saturated 4- to 6-membered heterocyclic ring;

	R1c is C1-3 alkyl, C1-3 hydroxyalkyl, C1-3 alkyl-OC1-3 alkyl, OH, or OC1-3 alkyl;
	R2 is H, halo, C1-3 alkyl, or OR2a;
	R2a is H, CH3, CH2CH3, or CH2CH2CH3;
	R3 is H or halo;

(i)	R4a is H, halo, or C1-3 alkyl;
	R4b is C1-3 alkyl, C1-2 hydroxyalkyl, or cyclopropyl; or

R4a and R4b, together with the carbon atom to which they are attached, form a saturated 3- to 6-membered ring;

		wherein the 3- to 6-membered ring contains ring carbon atoms and optionally 1 ring oxygen heteroatom, wherein the total number of the ring carbon atoms and the ring oxygen heteroatom is from 3 to 6; and

		wherein the 3- to 6-membered ring is optionally substituted by 1 substituent selected from the group consisting of C1-3 alkyl and C1-2 hydroxyalkyl; and

R4c is CH2OH, CH(OH)CH3, CH2CH2OH, or OH; or

(ii)	R4a is H, halo, C1-3 alkyl, or OH;
	R4b is H, halo, or C1-3 alkyl; and
	R4c is unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl; or

(iii)	R4a is H; and
R4b and R4c, together with the carbon atom to which they are attached, form an unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl; and


	R5 is pyrazol-1-yl or imidazol-2-yl;

	wherein the pyrazol-1-yl is optionally substituted at the 4-position by 1 CH3 substituent and optionally substituted at the 5-position by 1 C1-3 alkyl substituent; and

	wherein the imidazol-2-yl is optionally substituted at the 1-position by 1 C1-3 alkyl substituent and optionally substituted at the 5-position by 1 CH3 substituent.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R1 is C(O)NR1aR1b or S(O)2R1c.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 2, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R1 is C(O)NR1aR1b.”---

	In claim 4, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 3, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R1a is C1-3 hydroxyalkyl or tetrahydropyranyl.”---

	In claim 7, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 4, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R1a is C1-3 hydroxyalkyl.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 7, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R1a is CH2CH2OH, CH2CH2CH2OH, or CH(CH3)CH2OH.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 3, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R1b is C1-3 alkyl.”---

	In claim 10, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 9, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R1b is CH3 or CH2CH3.”---

	In claim 11, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R2 is Cl, C1-3 alkyl, or OR2a.”---

	In claim 12, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 11, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R2 is C1-3 alkyl.”---

	In claim 13, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R3 is H.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein:

	R2 is H, Cl, C1-3 alkyl, or OR2a;
	R2a is H, CH3, CH2CH3, or CH2CH2CH3; and
	R3 is H or F.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R4a is CH3.”---

	In claim 16, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R4b is C1-3 alkyl.”---

	In claim 17, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein:

	R4a is CH3; and
	R4b is CH3.”---

	In claim 18, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein:

(i)	R4a is H, F, or C1-3 alkyl;
	R4b is C1-3 alkyl, C1-2 hydroxyalkyl, or cyclopropyl; or

R4a and R4b, together with the carbon atom to which they are attached, form a saturated 3- to 6-membered ring;

	wherein the 3- to 6-membered ring contains ring carbon atoms and optionally 1 ring oxygen heteroatom, wherein the total number of the ring carbon atoms and the ring oxygen heteroatom is from 3 to 6; and

	wherein the 3- to 6-membered ring is optionally substituted by 1 substituent selected from the group consisting of C1-3 alkyl and C1-2 hydroxyalkyl; and

R4c is CH2OH, CH(OH)CH3, CH2CH2OH, or OH; or

(ii)	R4a is H, F, C1-3 alkyl, or OH;
	R4b is H, F, or C1-3 alkyl; and
	R4c is unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl; or

(iii)	R4a is H; and
R4b and R4c, together with the carbon atom to which they are attached, form an unsubstituted oxetanyl, unsubstituted tetrahydrofuranyl, or unsubstituted tetrahydropyranyl.”---


	In claim 19, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R5 is imidazol-2-yl, wherein the imidazol-2-yl is optionally substituted at the 1-position by 1 C1-3 alkyl substituent and optionally substituted at the 5-position by 1 CH3 substituent.”---

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein R5 is 1-methyl-1H-imidazol-2-yl.”--- 

	In claim 21, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is of the following formula:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


a stereoisomer thereof, or a pharmaceutically acceptable salt thereof,

wherein:

	R1 is C(O)NR1aR1b, OC1-4 alkyl, S(O)R1c, S(O)2NR1aR1b, or S(O)2R1c;
	R1a is C1-3 alkyl, C1-3 haloalkyl, C1-3 hydroxyalkyl, or C1-3 alkyl-OC1-3 alkyl;
	R1b is H or C1-3 alkyl; or

	R1a and R1b, together with the nitrogen heteroatom to which they are attached, form a 4- to 7-membered heterocyclic ring;

	wherein the 4- to 7-membered heterocyclic ring contains ring carbon atoms and optionally 1 ring oxygen heteroatom, wherein the total number of ring atoms including the nitrogen heteroatom attached to R1a and R1b, the ring carbon atoms, and the ring oxygen heteroatom is from 4 to 7; and

a)	wherein the 4- to 7-membered heterocyclic ring is optionally substituted by 1 or 2 substituents independently selected from the group consisting of halo, C1-3 alkyl, OH, OC1-3 alkyl, and =O; or

b)	wherein the 4- to 7-membered heterocyclic ring is ortho-fused or spiro-fused to an unsubstituted 4- to 6-membered cycloalkyl ring or an unsubstituted, saturated 4- to 6-membered heterocyclic ring;

	R1c is C1-3 alkyl, C1-3 hydroxyalkyl, C1-3 alkyl-OC1-3 alkyl, OH, or OC1-3 alkyl;
	R2 is H, Cl, C1-3 alkyl, or OR2a;
	R2a is H, CH3, CH2CH3, or CH2CH2CH3;
	R3 is H or F;
	R4a is H or CH3;
	R4b is C1-3 alkyl or C1-2 hydroxyalkyl; and

	R5 is pyrazol-1-yl or imidazol-2-yl;

	wherein the pyrazol-1-yl is optionally substituted at the 4-position by 1 CH3 substituent and optionally substituted at the 5-position by 1 C1-3 alkyl substituent; and

	wherein the imidazol-2-yl is optionally substituted at the 1-position by 1 C1-3 alkyl substituent and optionally substituted at the 5-position by 1 CH3 substituent.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is of formula (Ic):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Ic)

a stereoisomer thereof, or a pharmaceutically acceptable salt thereof,

wherein:

	R1 is C(O)NR1aR1b or S(O)2R1c;
	R1a is C1-3 hydroxyalkyl or tetrahydropyranyl;
	R1b is C1-3 alkyl; or

	R1a and R1b, together with the nitrogen heteroatom to which they are attached, form a 4- to 7-membered heterocyclic ring;

	wherein the 4- to 7-membered heterocyclic ring contains ring carbon atoms and optionally 1 ring oxygen heteroatom, wherein the total number of ring atoms including the nitrogen heteroatom attached to R1a and R1b, the ring carbon atoms, and the ring oxygen heteroatom is from 4 to 7; and


a)	wherein the 4- to 7-membered heterocyclic ring is optionally substituted by 1 or 2 substituents independently selected from the group consisting of halo, C1-3 alkyl, C1-3 hydroxyalkyl, OH, OC1-3 alkyl, and =O; or

b)	wherein the 4- to 7-membered heterocyclic ring is ortho-fused or spiro-fused to an unsubstituted 4- to 6-membered cycloalkyl ring or an unsubstituted, saturated 4- to 6-membered heterocyclic ring;

	R1c is C1-3 hydroxyalkyl;
	R2 is H, Cl, C1-3 alkyl, or OCH3;
	R3 is H or F;
	R4a is CH3;
	R4b is C1-3 alkyl; and

	R5 is imidazol-2-yl, wherein the imidazol-2-yl is optionally substituted at the 1-position by 1 C1-3 alkyl substituent and optionally substituted at the 5-position by 1 CH3 substituent.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 22, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof, wherein:

	R1a is C1-3 hydroxyalkyl or tetrahydropyranyl; and
	R1b is C1-3 alkyl.”---

	In claim 24, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---


	In claim 25, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, wherein the compound is:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 31, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


or a pharmaceutically acceptable salt thereof.”---

	In claim 32, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The compound according to claim 1, wherein the compound is:


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.”---

	In claim 34, the entire text:
	has been deleted and replaced with the following:
---“	The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or a stereoisomer thereof, is selected from the group consisting of:


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,


    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,


    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
,


    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
, 
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
,


    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
, 
    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
,


    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
, 
    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
,


    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
,


    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
, and 
    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.”---

	In claim 35, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical formulation comprising a pharmaceutically acceptable excipient and a compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof.”---

	In claim 36, the entire text:
	has been deleted and replaced with the following:
---“A pharmaceutical formulation comprising a pharmaceutically acceptable excipient and the stereoisomer according to claim 31, or a pharmaceutically acceptable salt thereof.”---

	In claim 37, the entire text:
	has been deleted and replaced with the following:

---“A pharmaceutical formulation comprising a pharmaceutically acceptable excipient and the stereoisomer according to claim 32.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting phosphatidylinositol 4-kinase III beta activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of a compound according to claim 1, a stereoisomer thereof, or a pharmaceutically acceptable salt thereof.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 38, wherein the patient has a viral infection.”---

	In claim 40, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 38, wherein the patient has a disorder caused by or exacerbated by a viral infection, and wherein the disorder caused by or exacerbated by a viral infection is selected from the group consisting of acute bronchitis, asthma, bronchiectasis, bronchiolitis, chronic obstructive pulmonary disease, congestive heart failure, cystic fibrosis, otitis media, pneumonia, a secondary bacterial infection, and sinusitis.”---

	In claim 41, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 40, wherein the disorder caused by or exacerbated by a viral infection is asthma.”---

	In claim 42, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 40, wherein the disorder caused by or exacerbated by a viral infection is chronic obstructive pulmonary disease.”---

	In claim 43, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting phosphatidylinositol 4-kinase III beta activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the stereoisomer according to claim 31, or a pharmaceutically acceptable salt thereof.”---

	In claim 44, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 43, wherein the patient has a viral infection.”---

	In claim 45, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 43, wherein the patient has a disorder caused by or exacerbated by a viral infection, and wherein the disorder caused by or exacerbated by a viral infection is selected from the group consisting of acute bronchitis, asthma, bronchiectasis, bronchiolitis, chronic obstructive pulmonary disease, congestive heart failure, cystic fibrosis, otitis media, pneumonia, a secondary bacterial infection, and sinusitis.”---

	In claim 46, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 45, wherein the disorder caused by or exacerbated by a viral infection is asthma.”---

	In claim 47, the entire text:
	has been deleted and replaced with the following:
---“The method according to claim 45, wherein the disorder caused by or exacerbated by a viral infection is chronic obstructive pulmonary disease.”---

	In claim 48, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting phosphatidylinositol 4-kinase III beta activity in a patient, wherein the method comprises administering to the patient in need thereof a therapeutically effective amount of the stereoisomer according to claim 32.”---

	For new claim 49, the following text is inserted:
---“The method according to claim 48, wherein the patient has a viral infection.”---

	For new claim 50, the following text is inserted:
---“The method according to claim 48, wherein the patient has a disorder caused by or exacerbated by a viral infection, and wherein the disorder caused by or exacerbated by a viral infection is selected from the group consisting of acute bronchitis, asthma, bronchiectasis, bronchiolitis, chronic obstructive pulmonary disease, congestive heart failure, cystic fibrosis, otitis media, pneumonia, a secondary bacterial infection, and sinusitis.”---

	For new claim 51, the following text is inserted:
---“The method according to claim 50, wherein the disorder caused by or exacerbated by a viral infection is asthma.”---

	For new claim 52, the following text is inserted:
---“The method according to claim 50, wherein the disorder caused by or exacerbated by a viral infection is chronic obstructive pulmonary disease.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Shan Liu (Reg. No. 67,718) on July 26, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624